AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of January 14, 2008 (the
“Effective Date”), by and between Fort Road Associates Limited Partnership, a
Minnesota limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Buyer”), with reference to the following
facts:

A. Seller owns that certain real property commonly known as Fort Road Medical
Building, located at 360 Sherman Street, City of St. Paul, Ramsey County, State
of Minnesota, as more particularly described on Exhibit A attached hereto (the
“Land”), and such other assets, as more particularly described in this
Agreement.

B. Seller desires to sell to Buyer and Buyer desires to purchase from Seller the
Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1.   At the “Closing Date” (as defined below) Seller hereby agrees to sell
and convey to Buyer and Buyer hereby agrees to purchase from Seller, subject to
the terms and conditions of this Agreement, all of Seller’s right, title, estate
and interest in and to all of the following (collectively, the “Property”):



  1.1.1.   The Land;



  1.1.2.   All of Seller’s rights, privileges and easements appurtenant to the
Land, including, without limitation, all of Seller’s right, title and interest,
if any, in any easements, rights of way or other appurtenances for the
beneficial use and enjoyment of the Land (collectively, the “Appurtenances”);



  1.1.3.   All of Seller’s right, title and interest in all improvements and
fixtures located on the Land, subject to the Permitted Encumbrances, including,
without limitation, all buildings and structures owned by Seller presently
located on the Land, all apparatus, equipment and appliances used in connection
with the operation or occupancy of the Land, such as heating, air conditioning,
and lighting systems and other facilities used to provide any utility services,
refrigeration, ventilation, garbage disposal, or other services on the Land (all
of which are collectively referred to as the “Improvements,” and together with
the Land, the Appurtenances and the Improvements are collectively referred to
herein as the “Real Property”);



  1.1.4.   All of Seller’s interest in all tangible personal property now or
hereafter owned by Seller and located on or in, or used in connection with, the
Real Property (the “Personal Property”);



  1.1.5.   All of Seller’s interest in all leases, licenses and other occupancy
agreements together with all associated amendments, modifications, extensions or
supplements thereto set forth on Exhibit B attached hereto and any other lease,
license or occupancy agreement entered into in accordance with the terms of this
Agreement prior to the Closing Date (collectively, the “Leases”) with all
persons or entities occupying the Real Property or any part thereof pursuant to
the Leases (“Tenants”), together with all deposits held in connection with the
Leases, including, without limitation, all security deposits, prepaid rent,
guaranties, letters of credit and other similar charges and credit enhancements
providing additional security for the Leases, as set forth on Exhibit B attached
hereto;



  1.1.6.   To the extent assignable, all of Seller’s rights and interests in all
intangible personal property now or hereafter owned by Seller and used solely in
the ownership, use, operation, occupancy, maintenance or development of the Real
Property and Personal Property, including, without limitation (i) all licenses,
permits, certificates, approvals, authorizations and other entitlements issued
(the “Permits”); (ii) all reports, test results, environmental assessments,
surveys, plans, specifications (the “Plans”); (iii) all warranties and
guaranties from manufacturers, contractors, subcontractors, suppliers and
installers (“Warranties”); (iv) all trade names, trademarks, service marks,
building and property names and building signs used in connection with the Real
Property, including the name “Fort Road Medical Building” and all variations
thereof (the “Tradenames”); and (v) all other intangible property related to the
Real Property (collectively the “Intangible Property”);



  1.1.7.   All of Seller’s rights and interest in all assignable equipment
leases, service, utility, supply, maintenance, and concession contracts,
agreements and other continuing contractual obligations affecting the use,
operation, maintenance, development and repair of the Real Property or the
Personal Property which shall extend beyond the Closing Date and which the Buyer
elects to assume (the “Contracts”).

2. Purchase Price. The total Purchase Price of the Property shall be Eight
Million Six Hundred Fifty Thousand and No/100 Dollars ($8,650,000.00) (“Purchase
Price”), and payable as follows:



  2.1.   Deposit/Further Payments.



  2.1.1.   Within three (3) business days following the date a fully executed
original of this Agreement is received by the Escrow Holder, as defined below
(the date the fully executed original of this Agreement is received by the
Escrow Holder shall hereinafter be referred to as the “Effective Date”), Buyer
shall deposit into Escrow (hereinafter defined) the amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00) (the “Deposit”), in the form of a wire
transfer payable to Land America Title Company, 915 Wilshire Blvd., Suite 2100,
Los Angeles, California 90017, Attn: Lois McCauley (“Escrow Holder”). Escrow
Holder shall place the Deposit into an interest bearing money market account at
a bank or other financial institution reasonably satisfactory to Seller and
Buyer, and interest thereon shall be credited to Buyer’s account and shall be
deemed to be part of the Deposit.



  2.1.2.   On or before Closing Date, Buyer shall deposit with the Escrow Holder
to be held in Escrow the balance of the Purchase Price, in immediately available
funds by wire transfer made payable to Escrow Holder.



  2.1.3.   Escrow Holder shall deposit the Deposit in a non-commingled trust
account and shall invest the Deposit in an insured, interest bearing money
market accounts, certificates of deposit, United States Treasury Bills or such
other instruments as directed by Buyer and reasonably acceptable to Seller and
interest thereon shall be credited to Buyer’s account and deemed to be part of
the Deposit. In the event of the consummation of the purchase and sale of the
Property as contemplated hereunder, the Deposit shall be paid to Seller and
credited against the Purchase Price at the “Closing Date” (as defined below). In
the event the sale of the Property is not consummated because of the termination
of this Agreement by Buyer in accordance with any right to so terminate provided
herein, or the failure of any Buyer’s Conditions (as defined below), or for any
other reason, except for a default by Buyer under Section 14.2, then the Deposit
shall be immediately and automatically paid over to Buyer without the need for
any further action by either party hereto. In the event the sale of the Property
is not consummated because of a default by Buyer under Section 14.2, the Deposit
shall be promptly paid to and retained by Seller in accordance with
Section 14.2.

3. Title to Property.



  3.1.   Title Insurance. Buyer will, at Seller’s sole expense, cause Land
America Title Company (the “Title Company”) to issue a Commitment for an
Extended Coverage ALTA Owner’s Policy of Title Insurance (the “Commitment”) for
and on behalf of Buyer in the total amount of the Purchase Price and obtainable
at standard rates insuring good, marketable and insurable title in and to the
Real Property. Any title policy to be issued pursuant to the Commitment (the
“Title Policy”) at closing shall be at Buyer’s sole expense and shall provide
full coverage against mechanics’ and materialmens liens and shall contain such
endorsements as Buyer may reasonably require (the “Endorsements”). In any event,
Seller covenants to cause to be released and reconveyed from the Property, and
to remove as exceptions to the Title Policy on or prior to the Closing Date the
following (the “Pre-Disapproved Exceptions”): all labor, materialmens and
mechanics liens, mortgages, deeds of trust, and other monetary encumbrances,
assessments and/or indebtedness suffered by or permitted by Seller, except for
the Permitted Exceptions (as defined in Section 3.2) and the current installment
of non-delinquent real property taxes and assessments payable as part of the
real property tax bill. The Title Policy shall be free and clear of exceptions
except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;



  3.1.2.   The “Permitted Exceptions” included in such policy and approved by
Buyer as herein described.



  3.2.   Procedure for Approval of Title. Buyer shall, as soon as possible
following the Effective Date, obtain the Commitment, which shall be dated no
earlier than thirty (30) days prior to the Effective Date, together with legible
copies of all items identified as exceptions therein (the “Title Documents”).
Buyer shall have until the earlier of (i) ten (10) business days following the
later of (a) the Effective Date; and (b) the receipt of the later of the Title
Documents and the “Survey” (as defined in Section 4.1.1) or (ii) February 15,
2008, to review and approve, in writing, the condition of the title to the Real
Property (“Title Review Period”). If the Title Documents or the Survey reflect
or disclose any defect, exception or other matter affecting the Real Property
(“Title Defects”) that is unacceptable to Buyer, then Buyer shall provide Seller
with written notice of Buyer’s objections no later than the conclusion of the
Title Review Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Title Review Period either that the condition of title is
acceptable or of any specific objections to the state of title to the Real
Property, then Buyer shall be deemed to have waived all objections to title or
other conditions or matters which are shown on the Survey or described in the
Title Documents. Seller may, at its sole option, elect, by written notice given
to Buyer within three (3) days following the conclusion of the Title Review
Period (“Seller’s Notice Period”), to cure or remove the objections made or
deemed to have been made by Buyer, it being understood that Seller shall have no
obligation hereunder to cure any of the Permitted Exceptions listed in Exhibit J
attached hereto and incorporated herein by reference; provided, however, that as
to other matters objected to by Buyer, Seller shall in all events have the
obligation to (i) act in good faith in making such election and curing any Title
Defects that Seller elects to cure, (ii) specifically remove the Pre-Disapproved
Exceptions, and (iii) remove any Title Defect that attaches to the Real Property
subsequent to the conclusion of the Title Review Period through no act of the
Buyer or persons acting on behalf of the Buyer. The failure of Seller to deliver
written notice electing to cure any or all such objected to exceptions during
the Seller’s Notice Period shall be deemed an election by Seller not to cure
such exceptions. Should Seller elect to attempt to cure or remove any objection,
Seller shall have until the Closing Date (“Cure Period”) in which to accomplish
the cure. In the event Seller elects (or is deemed to have elected) not to cure
or remove any objection, or in any event Seller fails to cure or remove any
objection which Seller agrees or is required to cure within the Cure Period,
then Buyer shall be entitled, as Buyer’s sole and exclusive remedies, either to
(i) terminate this Agreement and obtain a refund of the Deposit or (ii) waive
any objections that Seller has not elected to cure and close this transaction as
otherwise contemplated herein. The failure of Buyer to provide written notice to
Seller within ten (10) days following the expiration of the Seller’s Notice
Period waiving any objections Seller has not elected to cure shall be deemed an
election by Buyer to terminate this Agreement. Any exceptions to title accepted
by Buyer pursuant to the terms of this Section shall be deemed “Permitted
Exceptions.” If at anytime prior to the Closing Date, Buyer receives an update
or supplement to the Commitment or Survey and such update or supplement
discloses one or more Title Defects that are not Permitted Exceptions (in each
case, a “New Title Defect”) and any New Title Defect is unacceptable to Buyer,
Buyer may, within three (3) business days after receiving such update or
supplement to the Commitment or Survey, as the case may be, deliver to the
Seller another written notice of Buyer’s objections with respect to any New
Title Defect only and the process described in this Section shall apply thereto.

4. Due Diligence Items.



  4.1.   To the extent in Seller’s possession or control and not part of the
public record which will be included as a Title Document hereunder, Seller
shall, on or before three (3) business days after the Effective Date (the
“Delivery Date”), deliver to Buyer each of the following (collectively, the “Due
Diligence Items”):



  4.1.1.   An ALTA survey of the Real Property dated no earlier than thirty
(30) days prior to the Effective Date (the “Survey”);



  4.1.2.   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;



  4.1.3.   A “Rent Roll” with respect to the Real Property for the calendar
month immediately preceding the Effective Date, showing with respect to each
Tenant of the Real Property: (1) the name of the Tenant, (2) the number of
rentable square feet in Tenant’s premises as set forth in Tenant’s Lease, (3)
the current monthly base rental payable by such Tenant, (4) the term of the
Lease, (5) any available options to extend the term of the Lease for the Tenant
under the Lease; and (6) the amount of any security deposit;



  4.1.4.   A Rent Roll current as of December, 2005, 2006 and 2007 year to date;



  4.1.5.   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding 24 months;



  4.1.6.   Copies of all contracts, including, without limitation, service
contracts, warranties, management, maintenance, leasing commission or other
agreements affecting the Property;



  4.1.7.   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller or under the control of Seller, if any;



  4.1.8.   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;



  4.1.9.   A schedule of all current or pending litigation with respect to the
Real Property or any part thereof, if any, or otherwise with respect to Seller
that might have a material adverse effect on Seller’s ability to perform
hereunder, together with a brief description of each such proceeding;



  4.1.10.   Operating statements for the Real Property for the two prior
calendar years and the current year to date, or if shorter, for any periods
during which Seller was owner of the Real Property;



  4.1.11.   Copies of Tenant files and records relating to the ownership and
operation of the Real Property;



  4.1.12.   An inventory of all personal property located on the Real Property
which is used in the maintenance of the Real Property or stored for future use
with the Real Property;



  4.1.13.   Copies of existing loan documents and notes affecting the Real
Property, if loan is to be assumed;



  4.1.14.   Copies of utility bills for the Real Property for the two prior
calendar years and the current year to date or if shorter, for any periods
during which the Seller was the owner of the Property;



  4.1.15.   Copies of all common area maintenance (“CAM”)
reconciliations/budgets together with the following:



  (a)   CAM reconciliations/budgets for the current year to date and previous
two (2) years;



  (b)   Current actual CAM reconciliation submitted to tenant(s);



  (c)   Current year CAM estimates; and



  (d)   Back up documentation to support CAM reconciliation:



  (1)   Operating expense recovery schedule;



  (2)   Gross up calculation/schedule together with a list of what variable
expenses are gross up and by what percentage, if any;



  (3)   Schedule of tenant reimbursements (i.e., electricity sub-metered)
previously billed;



  (4)   Tenant ledgers showing what was actually billed; and



  (5)   Base year calculations.



  4.1.16.   Copies of existing environmental reports, including, Phase I
environmental report and Phase II environmental report, if any;

     
4.1.17.
4.1.18.
4.1.19.
4.1.20.
  Copies of all engineering/property condition report, if any;
Copies of any certificates of occupancy for Real Property;
Intentionally Deleted;
Copies of evidence of flood plan insurance, if any; and



  4.1.21.   A report from a licensed HVAC contractor concerning the condition of
HVAC equipment and its capacity to service the Real Property.

5. Inspections.



  5.1.   Procedure; Indemnity. Buyer, at its sole expense, shall have the right
to conduct feasibility, environmental, engineering and physical studies of the
Real Property at any time from and after Effective Date and for a period of
eighteen (18) days thereafter (the “Due Diligence Period”); provided, however,
if the Due Diligence Items are not delivered on the Delivery Date, Buyer may, by
written notice delivered prior to the conclusion of the original Due Diligence
Period, extend the Due Diligence Period for a period equal to the associated
delay in delivery of such materials beyond the Delivery Date. Buyer and its duly
authorized agents or representatives shall be permitted to enter upon the Real
Property at all reasonable times and with reasonable advance notice during the
Due Diligence Period in order to conduct tenant interviews (as may be permitted
below), engineering studies, soil tests and any other inspections and/or tests
that Buyer may deem necessary or advisable (collectively, the “Inspections”).
Buyer agrees to promptly discharge any liens that may be imposed against the
Real Property as a result of Buyer’s Inspections and to defend, indemnify and
hold Seller harmless from all claims, suits, losses, costs, expenses (including
without limitation court costs and attorneys’ fees), liabilities, judgments and
damages (collectively, “Claims”) incurred by Seller as a result of any
Inspections performed by Buyer, except for any Claims against Seller based upon
any obligations and liabilities of Seller. This indemnification shall survive
closing or any termination of this Purchase Agreement. Notwithstanding anything
contained in this Agreement to the contrary, Buyer may conduct interviews of the
tenants on the Real Property (i) after it has waived, in writing, all other
contingencies for its benefit hereunder, including but not limited to the
contingencies contained in Sections 3, 4, 5, and 6 hereunder (excluding the
contingency for tenant interviews), (ii) only with Seller’s cooperation and
under Seller’s supervision, and (iii) only in the presence of a representative
of Seller.



  5.2.   Approval.



  5.2.1.   Buyer shall have until the conclusion of the Due Diligence Period (as
the same may be extended in accordance with the terms of Section 5.1 above) to
approve or disapprove of the Inspections and the Due Diligence Items enumerated
in Section 4. If Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period approving the condition of the
Real Property this Agreement shall thereupon be automatically terminated, Buyer
shall not be entitled to purchase the Real Property, Seller shall not be
obligated to sell the Real Property to Buyer and the parties shall be relieved
of any further obligation to each other with respect to the Real Property. Upon
termination, Escrow Holder shall, without any further action required from any
party, return all documents and funds, including the Deposit, to the parties who
deposited same and no further duties shall be required of Escrow Holder.



  5.2.2.   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
Buyer’s inspection of the Real Property within one (1) business day following
the termination of this Agreement.



  5.2.3.   In the event the Buyer does not elect to have Nath Management, Inc.,
an affiliate of Seller, to continue to manage the Real Property pursuant to the
Management Agreement (defined in Section 7.3.5 below), on or before the
expiration of the Due Diligence Period, the Buyer may deliver written notice to
the Seller (the “Contracts Notice”) specifying any Contracts with respect to
which Buyer requires Seller deliver notices of termination at the Closing Date
(the “Terminated Contracts”) whereupon the Terminated Contracts shall not be
assigned to, or assumed by, the Buyer. To the extent that any such Terminated
Contract requires payment of a penalty or premium for cancellation, the Seller
shall be solely responsible for the payment of any such cancellation fees or
penalties. If the Buyer fails to deliver the Contracts Notice on or before the
expiration of the Due Diligence Period, there shall be no Terminated Contracts
and the Buyer shall assume all Contracts set forth on Exhibit D at the Closing
Date.

6. Board Approval. Notwithstanding anything in this Agreement to the contrary,
Buyer shall have the right to cancel this Agreement if Buyer has not received
approval for the acquisition of the Real Property from the Board of Directors of
Grubb & Ellis Healthcare REIT, Inc., a Maryland corporation by 5:00 PM (Pacific
Standard Time) on January 24, 2008. Upon notice to Seller and Escrow Holder that
the Board of Directors of Grubb & Ellis Healthcare REIT, Inc. has not approved
the acquisition of the Real Property, this Agreement shall thereupon be
automatically terminated, Buyer shall not be entitled to purchase the Real
Property, Seller shall not be obligated to sell the Real Property to Buyer and
the parties shall be relieved of any further obligation to each other with
respect to the Real Property, except for indemnification obligations hereunder
which specifically survive termination. Upon termination, Escrow Holder and
Buyer, as required hereunder, without any further action required from any
party, shall return all documents and funds, including the Deposit, to the
parties who deposited same and no further duties shall be required of Escrow
Holder.

7. Closing.



  7.1.   Closing Date. Closing of the Property shall be consummated by a closing
to be conducted by the Escrow Holder’s agent, Commonwealth Land Title Insurance
Company, located in St. Paul, Minnesota, at a Closing to be held on the “Closing
Date”, which is the date that is thirty (30) days after the expiration of the
Due Diligence Period (as such period may be extended pursuant to Section 5.1
hereof); or on such other date mutually approved in writing by Seller and Buyer
(the “Closing Date”). The foregoing notwithstanding, and provided further that
Buyer shall have waived all contingencies for its benefit hereunder, Buyer may,
at Buyer’s election, and upon payment of Fifty Thousand and No/100 Dollars
($50,000.00) (the “Extension Deposit”) to Escrow Holder, extend the Closing for
thirty (30) days. In the event an Extension Deposit is paid to Escrow Holder,
all references to the Deposit in this Agreement shall include the Extension
Deposit and that parties hereto specifically agree that all earnest money paid
to date, plus the Extension Deposit shall be deemed to be non-refundable in all
events except in the event of that Seller fails to proceed to closing hereunder
within the time periods provided hereunder (including cure periods).



  7.2.   Instructions. This Agreement shall be considered as the instructions
between the parties, with such further consistent instructions as Escrow Holder
shall require in order to clarify its duties and responsibilities. In the event
of any conflict between the terms and conditions of this Agreement and any
further Escrow instructions, the terms and conditions of this Agreement shall
control.



  7.3.   Closing Deliveries by Buyer. On or before the Closing Date, Buyer shall
deliver to Escrow Holder the following:



  7.3.1.   In accordance with Section 2, the Deposit;



  7.3.2.   On or before Closing Date, by 5:00 p.m. (Central Standard Time) of
the Closing Date, the balance of the Purchase Price; provided, however that
Buyer shall not be required to deposit the balance of the Purchase Price into
Escrow until Buyer has been notified by Escrow Holder that (i) Seller has
delivered to Escrow each of the documents and instruments to be delivered by
Seller in connection with Buyer’s purchase of the Property, and (ii) the only
impediment to Closing Date is delivery of such amount by or on behalf of Buyer;



  7.3.3.   On or before Closing Date, such other documents as the Title Company
may require from Buyer in order to issue the Title Policy;



  7.3.4.   Two (2) originals of an Assignment and Assumption Agreement in the
form attached hereto as Exhibit E (the “Assignment Agreement”), duly executed by
Buyer assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume, and Permits from and
after the Closing Date to Buyer;



  7.3.5.   In the event that Buyer elects to have Nath Management, Inc, manage
the Property, two (2) originals of a management agreement between Buyer and Nath
Management, Inc. in the form attached hereto as Exhibit H (the “Management
Agreement”);



  7.3.6.   In the event that the Management Agreement is executed between the
Buyer and Nath Management, Inc., two (2) originals of a lease agreement between
Buyer, as Lessor, and Nath Management, Inc., as Lessee, for approximately 760
square feet of office space on the first floor of the Premises, the costs of
which may be expensed back to Buyer under the Management Agreement (the “Medical
Offices Lease Agreement”).



  7.3.7.   Two (2) originals of a lease agreement between Buyer, as Lessor, and
Nath Management, Inc., as Lessee, for approximately 513 square feet of office
space on the first floor of the Premises for the management office for the
apartment tower above the Property (the “Apartment Lease Agreement”).



  7.3.8.   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Buyer’s liability or result in a
material expense to Buyer.

              7.4.   Closing Deliveries by Seller.      
 
    7.4.1.     At the closing, Seller shall deliver to Escrow Holder the
following:



  (a)   Two (2) original Limited Warranty Deeds in the form attached hereto as
Exhibit F (the “Deed”), duly executed and acknowledged by Seller and in proper
form for recording, conveying fee title to the Real Property to Buyer;



  (b)   Two (2) original Assignment Agreements, duly executed by Seller,
assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume, and Permits to Buyer
from and after the Closing Date;



  (c)   One (1) original certification as to Seller’s non-foreign status which
complies with the provisions of Section 1445(b)(2) of the Internal Revenue Code
of 1986, as amended, any regulations promulgated thereunder, and any revenue
procedures or other officially published announcements of the Internal Revenue
Service or the U.S. Department of the Treasury in connection therewith (the
“FIRPTA”);



  (d)   One (1) original letter, in a form acceptable to Buyer, duly executed by
Seller, advising the tenants under the Leases of the change in ownership of the
Real Property (the “Tenant Letter”);



  (e)   If executed by the Buyer, two (2) original Management Agreements
executed by Nath Management, Inc.;



  (f)   In the event that the Management Agreement is executed between the Buyer
and Nath Management, Inc., two (2) originals of the Medical Offices Lease
Agreement executed by Nath Management, Inc.;



  (g)   Two (2) originals of the Apartment Lease Agreement executed by Nath
Management, Inc.;



  (h)   No later than two (2) days prior to Closing Date, Tenant’s estoppel
certificates as required by and provided for in Section 10.1.5 and “SNDA,” as
defined in, required by and provided for in Section 10.1.5;



  (i)   Such other documents and instruments, executed and properly acknowledged
by Seller, if applicable, as Title Company may require from Seller in order to
issue the Title Policy;



  (j)   Evidence that any utilities for the Property were combined with the
utilities for the condominium units constructed over the Property, have been
satisfactorily separated and separately metered or submetered (the “Utility
Separation”).



  (k)   One (1) original certification as to Seller’s representations and
warranties pursuant to Section 8.1.



  (l)   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Seller’s liability or result in
a material expense to Seller; and



  (m)   A current Rent Roll certified by the Seller as being true and accurate
as of the Closing Date.



  7.4.2.   In the event the Buyer does not elect to have Nath Management, Inc.
continue to manage the Real Property pursuant to the Management Agreement (in
which case the items below shall continue to be held by Nath Management, Inc.
pursuant to such Management Agreement), within one (1) business day of the
Closing Date, Seller shall deliver to Buyer the following:



  (a)   All keys to all buildings and other improvements located on the Real
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  (b)   A letter from Nath Management, Inc. addressed to each Tenant informing
such Tenant of the change in management;



  (c)   The original Leases, Contracts and Permits; and



  (d)   All records and files relating to the management or operation of the
Real Property, including, without limitation, all insurance policies, all
Contracts, all Tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by Tenants of the Real Property.

         
7.5.
  Buyer’s Costs.  
          Buyer shall pay the following:
 
  7.5.1.
7.5.2.
7.5.3.
7.5.4.   One-half (1/2) of Escrow Holder’s fee, costs and expenses;
The premium cost of the Title Policy and the Endorsements;
Recording fees for the conveyance deed;
Buyer’s attorneys’ fees; and



  7.5.5.   All other costs customarily borne by buyers of real property in
Ramsey County, Minnesota.

         
7.6.
  Seller’s Costs.  
          Seller shall pay the following:
 
  7.6.1.
7.6.2.
7.6.3.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;
The cost of the deed tax;
Seller’s attorney fees;



  7.6.4.   Recording fees for any other document(s) required by the Title
Company in order to release Title Defects or New Title Defects;



  7.6.5.   The cost of the Survey and any updates thereto;



  7.6.6.   All costs associated with removing any debt encumbering the Real
Property; and



  7.6.7.   All other costs customarily borne by sellers of real property in
Ramsey County, Minnesota.



  7.7.   Prorations.



  7.7.1.   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Closing Date with the Buyer being deemed the owner of the
Property as of the Closing Date:



  (1)   Taxes and Assessments. All non-delinquent real property taxes,
assessments certified to taxes and other governmental impositions of any kind or
nature, including, without limitation, any special assessments or similar
charges (collectively, “Taxes”), which relate to the tax year within which the
Closing Date occurs shall be prorated as of the Closing Date based upon the
actual number of days in the tax year. Seller shall pay all taxes due and
payable in the years prior to Closing, and subject to the above proration, Buyer
shall pay all taxes due in the year of closing and thereafter. Buyer shall
assume all special assessments levied or pending against the Property. With
respect to any portion of the Taxes which are payable by any Tenant directly to
the authorities, no proration or adjustment shall be made. The proration for
Taxes shall be based upon the most recently issued tax bill or estimate for the
Property. If the most recent tax bill or estimate is not for the current tax
year, then the parties shall reprorate within thirty (30) days of the receipt of
the tax bill for the current tax year. Upon the Closing Date and subject to the
adjustment provided above, Buyer shall be responsible for real estate taxes and
assessments (subject to Section 3.1 above) on the Property payable from and
after the Closing Date. In no event shall Seller be charged with or be
responsible for any increase in the taxes or assessments on the Property
resulting from the sale of the Property or from any improvements made or leases
entered into after the Closing Date. With respect to all periods for which
Seller has paid Taxes, Seller hereby reserves the right to institute or continue
any proceeding or proceedings for the reduction of the assessed valuation of the
Property, and, in its sole discretion, to settle the same. Seller shall have
sole authority to control the progress of, and to make all decisions with
respect to, such proceedings but shall provide Buyer with copies of all
communications with the taxing authorities. All net tax refunds and credits
attributable to any period prior to the Closing Date which Seller has paid or
for which Seller has given a credit to Buyer shall belong to and be the property
of Seller, provided, however, that any such refunds and credits that are the
property of Tenants under Leases shall be promptly remitted by Seller directly
to such Tenants or to Buyer for the credit of such Tenants. All net tax refunds
and credits attributable to any period subsequent to the Closing Date shall
belong to and be the property of Buyer. Buyer agrees to cooperate with Seller in
connection with the prosecution of any such proceedings and to take all steps,
whether before or after the Closing Date, as may be necessary to carry out the
intention of this subsection, including the delivery to Seller, upon demand, of
any relevant books and records, including receipted tax bills and cancelled
checks used in payment of such taxes, the execution of any and all consent or
other documents, and the undertaking of any acts necessary for the collection of
such refund by Seller. Buyer agrees that, as a condition to the transfer of the
Property by Buyer, Buyer will cause any transferee to assume the obligations set
forth herein.



  (2)   Rents. Buyer will receive a credit at Closing Date for all rents
collected by Seller prior to the Closing Date and allocable to the period from
and after the Closing Date based upon the actual number of days in the month. No
credit shall be given the Buyer for accrued and unpaid rent or any other
non-current sums due from Tenants until these sums are paid, and Seller shall
retain the right to collect any such rent provided Seller does not sue to evict
any tenants or terminate any Leases. Buyer shall cooperate with Seller after
Closing Date to collect any rent under the Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any Tenants
or exercise any legal remedies under the Leases or to incur any expense over and
above its own regular collection expenses. All payments collected from Tenants
after Closing Date shall first be applied to the month in which the Closing Date
occurs, then to any rent due to Buyer for the period after Closing Date and
finally to any rent due to Seller for the period prior to Closing Date;
provided, however, notwithstanding the foregoing, if Seller collects any
payments from Tenants after Closing Date through its own collection efforts,
Seller may first apply such payments to rent due the Seller for the period prior
to Closing Date.



  (3)   CAM Expenses. To the extent that Tenants are reimbursing the landlord
for common area maintenance and other operating expenses (collectively, “CAM
Charges”), any sums held by Seller as CAM Charges collected in the CAM Lease
Year (as defined below) which is the year of Closing, shall be credited to Buyer
at the Closing, less any amounts which are estimated by Seller to be any
outstanding CAM expenses which are due and payable by Seller for that year.
Seller shall be responsible for any final 2007 year reconciliation to the
tenants in the Property on a lease-by-lease basis, and any overpayment of CAM
Charges shall be repaid to any Tenant entitled to such funds. As used herein,
the term “CAM Lease Year” means the calendar year as to which annual CAM Charges
are owed under each Lease. Ten (10) days prior to Closing Date the Seller shall
submit to Buyer an itemization of its actual CAM Charges and operating expenses
through such date and the amount of CAM Charges received by the Seller as of
such date, together with an estimate of the operating expenses to be incurred
to, but not including, the Closing Date. In the event that the Seller has
received CAM Charges payments less than its actual CAM Charges operating
expenses, to the extent that the Leases provide for a “true up” at the end of
the CAM Lease Year, the Seller shall be entitled to receive any deficit but only
after the Buyer has received any true up payment from the tenants. Upon receipt
by either party of any CAM Charge true up payment from a Tenant, the party
receiving the same shall provide to the other party its allocable share of the
“true up” payment within five (5) days of the receipt thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, the Seller shall deliver to the Buyer at Closing Date records of all
of the Seller’s CAM Charge expenditures.



  (4)   Operating Expenses. All operating expenses (including all charges under
the service contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing Date occurs (the “Current Billing Period”), shall be prorated on a per
diem basis based upon the number of days in the Current Billing Period prior to
the Closing Date and the number of days in the Current Billing Period from and
after the Closing Date, and assuming that all charges are incurred uniformly
during the Current Billing Period. If actual bills for the Current Billing
Period are unavailable as of the Closing Date, then such proration shall be made
on an estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.



  (5)   Security Deposits; Prepaid Rents. All deposits, including, without
limitation, all prepaid rentals, damage, and other tenant charges and security
deposits (including any portion thereof which may be designated as prepaid rent)
under Leases, if and to the extent that such deposits are in Seller’s actual
possession or control and have not been otherwise applied by Seller to any
obligations of any Tenants under the Leases and any interest earned thereon
which by law or the terms of the Leases could be required to be paid or refunded
to Tenants, shall be assigned to Buyer and either delivered to Buyer or, at
Buyer’s option, credited to Buyer against the Purchase Price, and upon the
Closing Date, Buyer shall assume full responsibility for all security deposits
to be refunded to the Tenants under the Leases (to the extent the same are
required to be refunded by the terms of such Leases or applicable). To the
extent that any free rent, abatements or other unexpired concessions under any
Leases (collectively, “Abatements”) apply to any period after the Closing Date,
Buyer shall be entitled to a credit against the Purchase Price for the amount of
any such Abatements. In the event that any security deposits are in the form of
letters of credit or other financial instruments (the “Non-Cash Security
Deposits”), Seller will, at Closing Date cause Buyer to be named as beneficiary
under the Non-Cash Security Deposits. Buyer will not receive a credit against
the Purchase Price for such security deposits.



  (6)   Leasing Costs. Seller shall receive a credit at the Closing Date for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Closing Date and which has as its denominator the number of months in the base
term of the Lease. Seller shall pay for all tenant improvement allowances and
leasing commissions with respect to the premises leased as of the Effective Date
by the Tenants pursuant to the Leases in effect as of the Effective Date, to the
extent that such improvement allowances and leasing commissions are unpaid as of
the Closing Date.



  7.7.2.   Calculation; Reproration. Escrow Agent shall prepare and deliver to
Seller and Buyer no later than ten (10) business days prior to the Closing Date
an estimated closing statement which shall set forth all costs payable, and the
prorations and credits provided for in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection. Each party
shall notify the other within two (2) days after its receipt of such estimated
closing statement of any items which such party disputes, and the parties shall
attempt in good faith to reconcile any differences not later than one (1) day
before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the parties (which shall not be withheld if
prepared in accordance with this Agreement) shall be referred to herein as the
“Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date (except with respect to CAM Charges and Taxes, in which case such
adjustment shall be made within thirty (30) days after the information necessary
to perform such adjustment is available), and if a party fails to request an
adjustment to the Closing Statement by a written notice delivered to the Escrow
Holder and the other party within the applicable period set forth above (such
notice to specify in reasonable detail the items within the Closing Statement
that such party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.



  7.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Closing
Date, the Property will not be subject to any financing arranged by Seller; (b)
none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall be responsible for arranging for its own insurance as of
the Closing Date; and (c) utilities, including telephone, electricity, water and
gas, shall be read on the Closing Date and Buyer shall be responsible for all
the necessary actions needed to arrange for utilities to be transferred to the
name of Buyer on the Closing Date, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Closing Date, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Section 7.7.2 above.



  7.7.4.   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  7.7.5.   Survival. This Section shall survive the Closing Date.

8. Seller Representations, Warranties, and Covenants.



  8.1.   Representations and Warranties. Seller hereby represents and warrants,
to the best of Seller’s knowledge, without inquiry, as of the date hereof and as
of the Closing Date by appropriate certificate to Buyer as follows:



  8.1.1.   Organization and Authorization. Seller is a limited partnership, duly
formed and validly existing under the laws of the State of Minnesota. Seller has
full power and authority to enter into this Agreement, to perform this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement and all documents contemplated hereby by
Seller have been duly and validly authorized by all necessary action on the part
of Seller and all required consents and approvals have been duly obtained and
will not result in a breach of any of the terms or provisions of, or constitute
a default under, any indenture, agreement or instrument to which Seller is a
party or otherwise bound. This Agreement is a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.



  8.1.2.   No Conflicting Agreements. The execution and delivery by Seller of,
and the performance of and compliance by Seller with, the terms and provisions
of this Agreement, do not (1) conflict with, or result in a breach of, the
terms, conditions or provisions of, or constitute a default under, Seller’s
Partnership Agreement, or any other agreement or instrument to which Seller is a
party or by which all or any part of the Property is bound, (2) violate any
restriction, requirement, covenant or condition to which all or any part of the
Property is bound, (3) to the knowledge of Seller, constitute a violation of any
applicable code, resolution, law, statute, regulation, ordinance or rule
applicable to Seller or the Property, (4) constitute a violation of any
judgment, decree or order applicable to Seller or specifically applicable to the
Property, or (5) require the consent, waiver or approval of any third party.



  8.1.3.   Title. Seller has good and marketable title to the Real Property,
subject to the Permitted Exceptions. There are no outstanding rights of first
refusal, rights of reverter or options relating to the Real Property or any
interest therein. To Seller’s knowledge, there are no unrecorded or undisclosed
documents or other matters which affect title to the Real Property. Subject to
the Leases, Seller has enjoyed the continuous and uninterrupted quiet
possession, use and operation of the Real Property, without material complaint
or objection by any person.



  8.1.4.   FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).



  8.1.5.   Employees. There are on-site employees of Seller or an affiliate of
Seller at the Real Property, who will continue to be located on the Real
Property managing the Real Property subject to the Management Agreement
following the Closing Date. After the Closing Date, Buyer shall have no
obligation to employ or continue to employ any individual employed by Seller or
its affiliates in connection with the Real Property except pursuant to the
Management Agreement.



  8.1.6.   Litigation. Except as set forth on any schedule of litigation
delivered pursuant to Section 4.1.9, there are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened against Seller and
affecting any portion of the Real Property, at law or in equity, or before or by
any federal, state, municipal, or other governmental court, department,
commission, board, bureau, agency, or instrumentality, domestic or foreign.



  8.1.7.   Compliance with Laws and Environmental Conditions. Seller has not
received any written notice from any governmental or quasi-governmental
authority of any violations of any applicable federal, state or local laws,
statutes, rules, regulations, ordinances, orders or requirements (collectively,
“Laws”) noted or issued by any governmental authority having jurisdiction over
or affecting the Property, including, without limitation, Laws relating to
“Hazardous Materials”. For purposes of this Agreement, “Hazardous Materials” are
substances defined as: “toxic substances,” “toxic materials,” “hazardous waste,”
“hazardous substances,” “pollutants,” or “contaminants” as those terms are
defined in the Resource, Conservation and Recovery Act of 1976, as amended (42
U.S.C. § 6901 et. seq.), the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. § 1801 et. seq.), the Toxic
Substances Control Act of 1976, as amended (15 U.S.C. § 2601 et. seq.), the
Clean Air Act, as amended (42 U.S.C. § 1251 et. seq.) and any other federal,
state or local law, statute, ordinance, rule, regulation, code, order, approval,
policy and authorization relating to health, safety or the environment; asbestos
or asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls. No part
of the Property has been previously used by Seller, or to the knowledge of
Seller, by any other person or entity, for the storage, manufacture or disposal
of Hazardous Materials in violation of the Laws. Except as set forth in the Due
Diligence Items, to the knowledge of Seller, there are no underground storage
tanks of any nature located on any of the Property. The Due Diligence Items are
all the reports in Seller’s possession or control dealing with environmental
matters relating to the Property.



  8.1.8.   Unpaid Claims. There are no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property except for those
that will be paid in the ordinary course of business prior to Closing Date or
which have been bonded over or the payment of which has otherwise been
adequately provided for to the satisfaction of Buyer.



  8.1.9.   Defects. Seller has not experienced any material physical or
mechanical defects in the buildings or any material settlement or earth movement
affecting the Real Property.



  8.1.10.   Zoning. To Seller’s knowledge, the zoning of the Real Property
permits the current building and use of the Real Property, and to Seller’s
knowledge there is no pending, or contemplated, rezoning. To Seller’s knowledge,
the Real Property complies with all applicable subdivision laws and all local
ordinances enacted thereunder and no subdivision or parcel map not already
obtained is required to transfer the Real Property to Buyer.



  8.1.11.   Leases. The information in the Rent Roll is true, correct, and
complete. Seller has or will pursuant to Section 4 and Section 8.3 deliver to
Buyer true, accurate and complete copies of all of the Leases and there are no
leases, subleases, licenses, occupancies or tenancies in effect pertaining to
any portion of the Real Property, and no persons, tenants or entities occupy
space in the Real Property, except as stated in the Rent Roll. There are no
options or rights to renew, extend or terminate the Leases or expand any Lease
premises, except as shown in the Rent Roll and the Leases. No brokerage
commission or similar fee is due or unpaid by Seller with respect to any Lease,
and there are no written or oral agreements that will obligate Buyer, as
Seller’s assignee, to pay any such commission or fee under any Lease or
extension, expansion or renewal thereof. The Leases and any guaranties thereof
are in full force and effect, and are subject to no defenses, setoffs or
counterclaims for the benefit of the Tenants thereunder. Neither Seller nor, to
Seller’s knowledge, any Tenant is in material default under its Lease. Seller is
in full compliance with all of the landlord’s obligations under the Leases, and
except as otherwise provide in the Leases, Seller has no obligation to any
Tenant under the Leases to further improve such Tenant’s premises or to grant or
allow any rent or other concessions. No rent or other payments have been
collected in advance for more than one (1) month and no rents or other deposits
are held by Seller, except the security deposits described on the Rent Roll and
rent for the current month. Each rental concession, rental abatement or other
benefit granted to Tenants under the Leases will have been fully utilized prior
to the Closing Date.



  8.1.12.   Condemnation Proceedings. To Seller’s knowledge, there are no
presently pending or contemplated proceedings to condemn the Real Property or
any part of it.



  8.1.13.   Utilities. To Seller’s knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by law or by
the normal operation of the Real Property are connected to the Real Property and
are adequate to service the Real Property in its present use and normal usage by
the Tenants and occupants of the Real Property and are in good working order and
repair.



  8.1.14.   Permits. To Seller’s knowledge, Seller has all licenses, permits
(including, without limitation, all building permits and occupancy permits),
easements and rights-of-way which are required in order to continue the present
use of the Real Property and ensure adequate vehicular and pedestrian ingress
and egress to the Real Property.



  8.1.15.   Contracts. Except for the Leases set forth on Exhibit B and the
Contracts set forth on Exhibit D, to Seller’s knowledge, there are no
agreements, written or oral, relating to the management, leasing, operation,
maintenance and/or improvement of the Property or any portion thereof. Seller
has not delivered or received any notice alleging any default in the performance
or observance of any of the covenants, conditions or obligations to be kept,
observed or performed under any of the Contracts. To Seller’s knowledge, Seller
has delivered to Buyer a true, correct and complete copy of each of the
Contracts (including all amendments thereto).



  8.1.16.   Personal Property. Seller has good title to all the Personal
Property and the execution and delivery to Buyer of the Assignment and
Assumption Agreement shall vest good title to all of the Personal Property in
Buyer, free and clear of liens, encumbrances and adverse claims.



  8.1.17.   Operating Statements. The operating statements for the Property
furnished to Buyer in connection with or pursuant to this Agreement (a) are the
only operating statements for the Property for the operating period to which
they relate that have been prepared by or for Seller (b) accurately reflect the
financial condition of the Real Property as of the date thereof and (c) do not
fail to state any material liability, contingent or otherwise, or any other
facts the omission of which would be misleading.



  8.1.18.   Rights. Neither Seller nor any previous owner of the Real Property
has, except by operation of law, sold, transferred, conveyed, or entered into
any agreement regarding “air rights,” “excess floor area ratio,” or other rights
or restrictions relating to the Real Property except as otherwise expressly set
forth in the Title Policy for the Real Property.



  8.1.19.   Due Diligence Items. To Seller’s knowledge, the Due Diligence Items
provided to Buyers constitute all of the material documents, information, data,
reports or written materials that are related to the Property in Seller’s
possession, control or known to Seller and to Seller’s knowledge, do not contain
any material inaccuracies.



  8.2.   Indemnity; Survival. The foregoing representations and warranties of
Seller are made by Seller as of the date hereof and again as of Closing Date and
shall survive the Closing Date for a period of six (6) months and, for that
period, shall not be merged as of the date of the Closing Date hereunder. Seller
shall indemnify and defend Buyer against and hold Buyer harmless from, and shall
be responsible for all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorney’s fees, that may be suffered or incurred
by Buyer, including any third party due diligence expenses incurred by Buyer, if
any representation or warranty made by Seller is untrue or incorrect in any
material respect when made. The terms of Seller’s indemnity set forth above with
respect to the representations and warranties made herein shall survive for a
period of six (6) months following the Closing Date.



  8.3.   Covenants of Seller. Seller hereby covenants from and after the
Effective Date as follows:



  8.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.



  8.3.2.   To maintain any building constituting an improvement on the Real
Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.



  8.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent. Exercise of a mandatory renewal option
shall not be considered a new lease. To the extent specifically disclosed to and
approved by Buyer in connection with any request for approval, any brokerage
commission and the cost of Tenant improvements or other allowances payable with
respect to a new Lease shall be prorated between Buyer and Seller in accordance
with their respective periods of ownership as it bears to the primary term of
the new Lease. Further, Seller will not modify or cancel any existing Lease
covering space in the Real Property without first obtaining the written consent
of Buyer. Buyer shall have five (5) business days following receipt of a request
for any consent pursuant to this Section in which to approve or disapprove of
any new Lease or any modification or cancellation of any existing Lease. Failure
to respond in writing within said time period shall be deemed to be approval.
Before the expiration of the Due Diligence Period, Buyer may not unreasonably
withhold its consent under this Section 8.3.3; after the expiration of the Due
Diligence Period, Buyer shall have sole discretion in all such matters.



  8.3.4.   Except for creation of new easements to facilitate the Utility
Separation, which shall be reasonably approved by Buyer prior to recordation, to
not sell, assign, or convey any right, title, or interest whatsoever in or to
the Real Property, or create or permit to attach any lien, security interest,
easement, encumbrance, charge, or condition affecting the Real Property (other
than the Permitted Exceptions).



  8.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract, or (b) enter into any service, operating or
maintenance agreement affecting the Real Property that would survive the Closing
Date.



  8.3.6.   To fully and timely comply with all obligations to be performed by it
under the Leases and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.



  8.3.7.   To provide Buyer with monthly rent rolls containing the same
information in its Rent Roll delivered pursuant to Section 4.1.3.



  8.3.8.   To provide Buyer with copies of (a) any default letters sent to or
received from Tenants and, (b) any copies of correspondence received from a
Tenant that it is discontinuing operations at the Property or seeking to
re-negotiate its lease and (c) notices of bankruptcy filings received with
respect to any Tenant.



  8.3.9.   To use diligent efforts to obtain subordination, attornment and
non-disturbance agreements and estoppel certificates from all tenants, on the
form provided by the Buyer.



  8.3.10.   To operate the Real Property from and after the date hereof in
substantially the same manner as prior thereto.



  8.3.11.   To terminate the Terminated Contracts.

9. Buyer Representations and Warranties. Buyer hereby represents and warrants to
Seller as of the date hereof and as of the Closing Date by appropriate
certificate to Seller as follows:



  9.1.1.   Organization and Authorization. Buyer is a limited liability company
duly organized and validly existing under the laws of the Commonwealth of
Virginia. Buyer has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.



  9.1.2.   No Conflicting Agreements. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.

10. Conditions Precedent to Closing Date.



  10.1.   Conditions Precedent. The obligations of Buyer to purchase the
Property pursuant to this Agreement shall, at the option of Buyer, be subject to
the following conditions precedent:



  10.1.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Closing Date, and Seller shall not have on or
prior to the Closing Date, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.



  10.1.2.   There shall be no material change in the matters reflected in the
Title Documents, and there shall not exist any encumbrance or title defect
affecting the Real Property not described in the Title Documents except for the
Permitted Exceptions or matters to be satisfied at the Closing Date.



  10.1.3.   No Major Tenant shall be in material default under its Lease nor
shall any Major Tenant have given notice that it is discontinuing operations at
the Real Property nor shall a Major Tenant filed bankruptcy or sought any
similar debtor protective measure or be the subject of an involuntary
bankruptcy.



  10.1.4.   Seller shall obtain and deliver to Buyer, no later than five
(5) days prior to Closing Date, (a) estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) from all tenants occupying
5,000 square feet or more (each, a “Major Tenant”), (b) SNDAs and estoppel
certificates from other tenants sufficient so that the Seller has delivered
estoppel certificates and SNDAs from tenants representing in the aggregate, at
least ninety percent (90%) of the occupied square footage of the Real Property
and (c) estoppel certificates from all parties to or owners of property subject
to any reciprocal construction, easement, operating or similar agreement
affecting the Property and from the declarant, architectural committee and/or
association, as applicable, under any declaration of covenants, conditions or
restrictions affecting the Property, in all cases on forms provided by (or
otherwise approved by) Buyer dated no earlier than thirty (30) days prior to the
Closing Date. The matters certified in the estoppel certificates and any
modifications to the SNDA forms shall be subject to Buyer’s reasonable approval.
Buyer shall notify Seller within three (3) days before the Closing Date of
Buyer’s approval or disapproval and the basis of such disapproval, if
disapproved. Buyer’s approval of the foregoing shall not be unreasonably
withheld. If Buyer disapproves of any estoppel certificate or SNDA, and Seller
is unable to deliver, in Buyer’s good faith business judgment, a reasonably
acceptable estoppel certificate or SNDA (as the case may be) prior to the
Closing Date, the Buyer shall have the right to terminate this Agreement and to
obtain a refund of the Deposit without any further action required by any party,
and neither party shall have any further obligation to the other.



  10.1.5.   If any Tenant security deposit is in a form other than cash, the
instrument constituting the security deposit must be reissued in Buyer’s name as
of the Closing Date or else a cash escrow equal to the amount of the security
deposit will be established at the Closing Date until the instrument is reissued
in Buyer’s name. Prior to such time of reissue, Buyer shall be entitled to draw
from such cash escrow in the event the terms of the relevant lease entitle the
Buyer, as landlord, to draw on the non-cash deposit. The provisions of this
section shall survive the Closing Date.



  10.1.6.   There shall be no material change in the zoning classification or
the zoning ordinances or regulations affecting the Property from that existing
as of the conclusion of the Due Diligence Period.



  10.1.7.   Except as disclosed in the Due Diligence Items, on the Closing Date,
no material action or proceeding shall have been instituted or be threatened
before any court or governmental authority (A) that relates to the Property and
affects the Property after the Closing Date or (B) that seeks to restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of, this Agreement or the consummation of the transactions
contemplated herein, unless Seller has demonstrated, to Buyer’s reasonable
satisfaction, that any costs and liabilities to be incurred in connection with
such matters are fully covered by Seller’s insurance.



  10.1.8.   As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.



  10.2.   Effect of Failure. If Buyer notifies Seller of a failure to satisfy
the conditions precedent set forth in this Section 10, Seller may, within five
(5) days after receipt of Buyer’s notice, agree to satisfy the condition by
written notice to Buyer, and Buyer shall thereupon be obligated to close the
transaction provided (a) Seller so satisfies such condition and (b) no such
right to cure shall extend the Closing Date. If Seller fails to agree to cure or
fails to cure such condition by the Closing Date, this Agreement shall be
automatically terminated, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
a breach or default of its covenants, representations or warranties Seller shall
remain liable for such breach or default as otherwise set forth in this
Agreement.

11. Damage or Destruction Prior to Closing Date. In the event that the Real
Property should be damaged and/or destroyed by fire or any other casualty prior
to Closing Date, then Seller shall promptly provide Buyer with written notice of
such casualty. If the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the parties
(the “Cost of Repairs”), is (a) less than One Hundred Thousand Dollars
($100,000), the Closing Date shall proceed as scheduled and any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer; or (b) greater than One Hundred Thousand Dollars ($100,000), then
Buyer may in its discretion either (i) elect to terminate this Agreement, in
which case the Deposit shall be returned to Buyer without any further action
required from either party, Buyer and Seller shall each be liable for one-half
of any escrow fees or charges and neither party shall have any further
obligation to the other or (ii) proceed to Closing Date in which event any
insurance proceeds, plus the cash amount of any associated deductible, shall be
paid over to Buyer. In the event that the casualty is uninsured, the Buyer may
terminate this Agreement unless the Buyer receives a credit against the Purchase
Price equal to the Cost of Repairs. The foregoing notwithstanding, in the event
any casualty results in the cancellation of, or rental abatement under, any
Lease, Buyer shall have the option to terminate this Agreement without regard to
the cost of repairs. Any notice required to terminate this Agreement pursuant to
this Section shall be delivered no later than thirty (30) days following Buyer’s
receipt of Seller’s notice of such casualty.

12. Eminent Domain. If, before the Closing Date, proceedings are commenced for
the taking by exercise of the power of eminent domain of all or a material part
of the Real Property which, as reasonably determined by Buyer, would render the
Real Property unacceptable to Buyer or unsuitable for Buyer’s intended use,
Buyer shall have the right, by giving written notice to Seller within thirty
(30) days after Seller gives notice of the commencement of such proceedings to
Buyer, to terminate this Agreement, in which event this Agreement shall
automatically terminate, the Deposit shall be returned to Buyer without any
further action required from either party, Buyer and Seller shall each be liable
for one-half of any escrow fees or charges and neither party shall have any
continuing obligations hereunder. If, before the Closing Date, proceedings are
commenced for the taking by exercise of the power of eminent domain of less than
a material part of the Real Property, or if Buyer has the right to terminate
this Agreement pursuant to the preceding sentence but Buyer does not exercise
such right, then this Agreement shall remain in full force and effect and, on
the Closing Date, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

13. Notices. All notices, demands, or other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by facsimile transmission (with confirmation by a
nationally recognized overnight delivery service), or (d) by a nationally
recognized overnight delivery service. Notices transmitted to the then
designated facsimile number of the party intended shall be deemed received upon
electronic verification of receipt by the sending machine, notices sent by a
nationally recognized overnight delivery service shall be deemed received on the
next business day and notices delivered by certified or registered mail shall be
deemed delivered three (3) days following posting. Notices shall be given to the
following addresses:

         
Seller:
  Fort Road Associates Limited Partnership
 
       
Nath Companies 900 American Blvd, East Suite 300 Bloomington, MN 55420 Attn: Ken
Stanecki With Required Copy to:
  Maslon, Edelman, Borman & Brand, LLP
3300 Wells Fargo Center 90 South Seventh Street
        Minneapolis, Minnesota 55402

 
  Attn: Karen Bjorkman
(612) 672-8307 (612) 642-8307 Fax Buyer:
  Triple Net Properties, L.L.C.

         
1551 N. Tustin Avenue, Suite 200 Santa Ana, CA 92705
        Attn: Danny Prosky, Vice President – Acquisitions and Mathieu Streiff,
Esq.

(714) 667-8252 (714) 667-6816 Fax With Required Copy to:
  Cox, Castle & Nicholson LLP

2049 Century Park East, Suite 2800

Los Angeles, CA 90067

Attn: David P. Lari, Esq.

(310) 284-2292

(310) 277-7889 Fax

14. Remedies.



  14.1.   Defaults by Seller. IN THE EVENT THE CLOSING AND CONSUMMATION OF THE
TRANSACTION HEREIN CONTEMPLATED DOES NOT OCCUR BY REASON OF ANY DEFAULT BY
SELLER, BUYER SHALL BE ENTITLED TO EITHER (1) TERMINATE THIS AGREEMENT, RECEIVE
A REFUND OF THE DEPOSIT, AND ANY INTEREST ACCRUING THEREON, OR (2) BRING AN
ACTION FOR SPECIFIC PERFORMANCE. IF THE CLOSING AND CONSUMMATION OF THE
TRANSACTION HEREIN CONTEMPLATED DOES NOT OCCUR BY REASON OF ANY DEFAULT BY
SELLER AND BUYER FAILS TO BRING AN ACTION FOR SPECIFIC PERFORMANCE WITHIN SIXTY
(60) DAYS FOLLOWING THE DATE UPON WHICH THE CLOSING WAS TO HAVE OCCURRED, BUYER
SHALL BE DEEMED TO HAVE ELECTED TO TERMINATE THIS AGREEMENT AND RECEIVE A REFUND
OF THE DEPOSIT AND BE ENTITLED TO RECOVER FROM SELLER ALLOWED DAMAGES.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN ANY
EXHIBITS ATTACHED HERETO OR IN ANY DOCUMENTS EXECUTED OR TO BE EXECUTED IN
CONNECTION HEREWITH (COLLECTIVELY, INCLUDING THIS AGREEMENT, SAID EXHIBITS AND
ALL SUCH DOCUMENTS, THE “PURCHASE DOCUMENTS”), IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY AND BETWEEN THE PARTIES HERETO THAT AFTER THE CLOSING DATE, BUYER IS
SUBJECT TO THE FOLLOWING REQUIREMENTS AND LIMITATIONS: (I) THE RECOURSE OF BUYER
OR ITS SUCCESSORS OR ASSIGNS AGAINST SELLER WITH RESPECT TO ANY ACTUAL BREACH BY
OR ON THE PART OF SELLER OF ANY MATERIAL REPRESENTATION, WARRANTY, COVENANT,
INDEMNITY OR AGREEMENT CONTAINED IN ANY OF THE PURCHASE DOCUMENTS (COLLECTIVELY,
“SELLER’S UNDERTAKINGS”) SHALL BE DEEMED WAIVED UNLESS BUYER HAS DELIVERED TO
SELLER WRITTEN NOTICE THAT BUYER IS SEEKING RECOURSE UNDER SELLER’S UNDERTAKINGS
(THE “RECOURSE NOTICE”) AFTER THE CLOSING DATE BUT ON OR BEFORE THE DATE THAT IS
SIx (6) MONTHS FOLLOWING THE CLOSING DATE; AND (II) NO PERSONAL LIABILITY OR
PERSONAL RESPONSIBILITY OF ANY SORT WITH RESPECT TO ANY OF SELLER’S UNDERTAKINGS
OR ANY ALLEGED BREACH THEREOF IS ASSUMED BY, OR SHALL AT ANY TIME BE ASSERTED OR
ENFORCEABLE AGAINST, SELLER OR ANY OF ITS DIRECT OR INDIRECT MEMBERS, MANAGERS,
PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, BENEFICIARIES,
TRUSTEES OR REPRESENTATIVES EXCEPT AS PROVIDED ABOVE WITH RESPECT TO SELLER.



  14.2.   Defaults by Buyer. IN THE EVENT THE SALE OF THE PROPERTY IS NOT
CONSUMMATED SOLELY BECAUSE OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER following notice to Buyer and seven (7) days, during which period Buyer
may cure the default, Seller may declare this Agreement terminated, in which
case, THE DEPOSIT SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES.
THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT THE SALE OF
THE PROPERTY IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT BY BUYER, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THE PARTIES ACKNOWLEDGE THAT
THE DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE
ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST
BUYER, AT LAW OR IN EQUITY, IN THE EVENT THE SALE OF THE PROPERTY IS NOT
CONSUMMATED SOLELY BECAUSE OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER, EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS OF BUYER IN SECTION 5.1 HEREIN
and WITH THAT EXCEPTION, each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination. The foregoing
notwithstanding, no right to cure shall extend the Closing Date.

15. Assignment. Seller shall not assign any of its right, title or interest in
or to this Agreement. At closing, Buyer may assign any or all of its rights and
obligations under this Agreement to any one or more persons or entities upon
notice to Seller; provided however, that absent the express agreement of Seller,
no such assignment shall release Buyer from its liabilities hereunder. Seller
acknowledges that Buyer shall have the right, without assigning this Agreement,
to cause Seller to grant title to the Property to up to thirty-five
(35) tenants-in-common (the “Nominees”) in lieu of granting title to the
Property to Buyer, provided that (i) Buyer notifies Seller, in writing, at least
five (5) business days prior to the Closing Date that Buyer wishes to cause
Seller to grant title to the Property to the Nominees, along with the names of
the Nominees and any other information reasonably required by Seller to prepare
and complete the Deed and any other closing documents to reflect the vesting of
title to the Property in the Nominees, (ii) there is no additional cost,
liability or expense incurred by Seller in connection therewith, (iii) the
Closing Date is not delayed in connection therewith, and (iv) Buyer agrees to
and hereby does indemnify and hold Seller harmless from and against any and all
liability, damage, and cost, including reasonably attorneys’ fees, incurred by
Seller by virtue of Seller’s granting of title to the Property to the Nominees.
Seller further acknowledges that it has been advised that Buyer may assign this
Agreement to a publicly registered company or the subsidiary of a publicly
registered company that is managed by, sponsored by or under common control with
Buyer or Buyer’s principals and that in such event the assignee will be required
to make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“Stub Period”) for the Property. To assist the assignee in preparing the SEC
Filings, the Seller agrees to provide the assignee with the following:
(i) access to bank statements for the Audited Year and Stub Period; (ii) rent
roll as of the end of the Audited Year and Stub Period; (iii) operating
statements for the Audited Year and Stub Period; (iv) access to the general
ledger for the Audited Year and Stub Period; (v) cash receipts schedule for each
month in the Audited Year and Stub Period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and Stub Period; (vii) accounts
payable ledger and accrued expense reconciliations in the Audited Year and Stub
Period; (viii) check register for the three (3) months following the Audited
Year and Stub Period; (ix) the Lease and five (5) year lease schedules, to the
extent applicable; (x) copies of all insurance documentation for the Audited
Year and Stub Period; (xi) copies of accounts receivable aging as of the end of
the Audited Year and Stub Period along with an explanation for all accounts over
thirty (30) days past due as of the end of the Audited Year and Stub Period; and
(xii) a signed representation letter in the form attached hereto as Exhibit G.
The provisions of the foregoing two (2) sentences shall survive the Closing for
a period of eighteen (18) months following the Closing.

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State where the Real Property is
located. Where required for proper interpretation, words in the singular shall
include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

18. Attorneys’ Fees. In the event it becomes necessary for either party to file
a suit to enforce this Agreement or any provisions contained herein, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ fees and costs of court incurred in such suit.

19. Entire Agreement; Survival. This Agreement (and the items to be furnished in
accordance herewith) constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the parties hereto nor shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement. The obligations of the parties hereunder and all other provisions of
this Agreement shall survive the Closing Date or earlier termination of this
Agreement, except as expressly limited herein.

20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute the entire agreement of the
parties.

21. Time is of the Essence; Calculation of Time Periods. Time is of the essence
in this Agreement as to each provision in which time is an element of
performance. Unless otherwise specified, in computing any period of time
described herein, the day of the act or event after which the designated period
of time begins to run is not to be included and the last day of the period so
computed is to be included, except that if such last day falls upon a Saturday,
Sunday, or legal holiday under the Federal law or laws of the States of
Minnesota or California, then such period shall run until the end of the next
day that is neither a Saturday, Sunday, or legal holiday under Federal law or
the laws of the States of Minnesota and California. The last day of any period
of time described herein shall be deemed to end at 11:59 p.m. Los Angeles,
California time.

22. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that neither Seller nor Buyer has contacted or entered into any agreement
with any real estate broker, agent, finder or any other party in connection with
this transaction, and that neither party has taken any action which would result
in any real estate broker’s, finder’s or other fees or commissions being due and
payable to any party with respect to the transaction contemplated hereby, except
that Seller has contracted with Mark Davis and Davis Real Estate Services Group,
LLC as its broker and will pay a commission pursuant to a separate brokerage
agreement if, but only if, the Closing Date occurs pursuant to this Agreement.
Such commission shall be payable upon the Closing Date from the proceeds of the
Purchase Price deposited by Buyer. Each party hereby indemnifies and agrees to
hold the other party harmless from any loss, liability, damage, cost, or expense
(including reasonable attorneys’ fees) resulting to the other party by reason of
a breach of the representation and warranty made by such party in this Section.

23. Severability. If any provision of this Agreement, or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

24. Further Assurances. Each party will, whenever and as often as it shall be
requested to do so by the other party, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered any and all such further
conveyances, assignments, approvals, consents and any and all other documents
and do any and all other acts as may be necessary to carry out the intent and
purpose of this Agreement.

25. Exclusivity. Until the Closing Date or the date that this Agreement is
terminated, Seller shall not enter into any contract, or enter into or continue
any negotiations, to sell the Property to any person or entity other than Buyer.

26. § 1031 Exchange. At either party’s request, the other party agrees to
cooperate with the requesting party in a deferred or simultaneous §1031 like
kind exchange of the Property as long as the other party is not required to take
title to any other property or to incur any further cost, expense, liability or
delay.

27. Exhibits. The following exhibits are attached hereto and incorporated herein
by this reference:

     
Exhibit A.
  Legal Description of the Land
 
 

Exhibit B.
  Leases
 
 

Exhibit C.
  Intentionally Deleted
 
 

Exhibit D.
  Contracts
 
 

Exhibit E.
  Assignment and Assumption Agreement
 
 

Exhibit F.
  Deed
 
 

Exhibit G.
  Audit Letter
 
 

Exhibit H.
  Management Agreement
 
 

Exhibit I.
  Intentionally Deleted
 
 

Exhibit J.
  Permitted Exceptions
 
 


THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

     
SELLER:
 
Fort Road Associates Limited Partnership,
a Minnesota limited partnership

By:
  /s/ Kenneth Stanecki
Name: Kenneth Stanecki
Title: President

BUYER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

     
By:
  /s/ Francene LaPoint
Name: Francene LaPoint
Title: Chief Financial Officer

ESCROW HOLDER:

The undersigned Escrow Holder accepts the foregoing Agreement for Purchase and
Sale of Real Property and Escrow Instructions and agrees to act as Escrow Agent
under this Agreement in strict accordance with its terms.

Land America Title Company

         
By:
  [   ]
 
     

 
  Name: [
Title:[   ]
]
 
     




    rship.

2